REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of October 13, 2004, is entered
into by and among Thomas Properties Group, Inc., a Delaware corporation (the
“Company”), Thomas Properties Group, L.P., a Maryland limited partnership (the
“Operating Partnership”), and the holders of limited partnership interests in
the Operating Partnership whose names are set forth on the signature pages
hereto (each a “Unit Holder” and collectively, the “Unit Holders”).

 

RECITALS

 

A. In connection with the initial public offering of shares of the Company’s
common stock, par value $.01 per share (the “Common Stock”), the Company, the
Operating Partnership and the Unit Holders as the parties that hold ownership
interests in certain improved and unimproved properties and other assets
(collectively, the “Properties”) will engage in certain formation transactions
whereby the Unit Holders will contribute to the Operating Partnership their
interests in the Properties.

 

B. The Unit Holders will receive units of limited partnership interests
(“Partnership Units”) in the Operating Partnership in exchange for their
respective interests in the Properties and the Company will be the general
partner of the Operating Partnership.

 

C. Pursuant to the Agreement of Limited Partnership of the Operating Partnership
dated as of October 13, 2004 (as the same may be amended, modified or restated
from time to time, the “OP Agreement”), Partnership Units owned by the Unit
Holders will be redeemable for cash or, at the Company’s option, for shares of
Common Stock upon the terms and subject to the conditions contained therein.

 

D. The Unit Holders are willing to contribute their respective interests in the
Properties in consideration of receiving, among other things, the registration
rights as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE 1

DEFINITIONS

 

SECTION 1.1. Definitions. In addition to the definitions set forth above, the
following terms, as used herein, have the following meanings:

 

“Affiliate” means with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the specified Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities or other interests, by
agreement or otherwise.



--------------------------------------------------------------------------------

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.

 

“Business Days” means any day except a Saturday, Sunday or other day on which
the principal securities exchange or quotation system on which the Registrable
Securities are listed or quoted is closed.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” shall have the meaning set forth in the Recitals.

 

“Company” shall have the meaning set forth in the Recitals.

 

“Demand Registration” shall have the meaning set forth in Section 2.2.

 

“Demand Registration Statement” shall have the meaning set forth in Section 2.2.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Holder” means any Person who is the record owner of any Registrable Securities
and is, or becomes, a party to this Agreement.

 

“Indemnified Party” shall have the meaning set forth in Section 2.13.

 

“Indemnifying Party” shall have the meaning set forth in Section 2.13.

 

“Indemnitee” shall have the meaning set forth in Section 2.11.

 

“Initial Public Offering” means the initial public offering of the Company’s
Common Stock pursuant to the Registration Statement (No. 333-114527) filed by
the Company with, and declared effective by, the Commission under the Securities
Act.

 

“Losses” shall have the meaning set forth in Section 2.11.

 

“Market Value” means the closing price of the Registrable Securities quoted on
the principal securities exchange or quotation system on which such Registrable
Securities are listed or quoted on the trading day immediately preceding the
date upon which the Holders deliver to the Company written notice of a request
for a Shelf Registration Statement or Demand Registration Statement.

 

“OP Agreement” shall have the meaning set forth in the Recitals.

 

“Operating Partnership” shall have the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Partnership Units” shall have the meaning set forth in the Recitals.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization or governmental entity.

 

“Piggy-Back Registration” shall have the meaning set forth in Section 2.3.

 

“Properties” shall have the meaning set forth in the Recitals.

 

“Redeemable Partnership Units” means Partnership Units that may be redeemable
for cash or, at the Company’s option, for Common Stock pursuant to the OP
Agreement.

 

“Registrable Securities” means shares of Common Stock (or any other security
issued or issuable in exchange for shares of Common Stock pursuant to a merger,
business combination, consolidation, recapitalization or otherwise) at any time
owned of record by any Holder, including shares of Common Stock issuable upon
redemption of Redeemable Partnership Units, and any additional shares of Common
Stock (or such other securities) issued as a dividend, distribution or exchange
for, or in respect of, such securities, until such time as (i) a registration
statement covering such securities has been declared effective by the Commission
and such securities have been disposed of pursuant to such effective
registration statement, (ii) such securities are sold under circumstances in
which all of the applicable conditions of Rule 144 (or any similar provisions
then in force) under the Securities Act are met or under which such securities
may be sold pursuant to Rule 144(k), (iii) such securities held by such Holder
may be sold pursuant to Rule 144 under the Securities Act and could be sold in
one transaction in accordance with the volume limitations contained in Rule
144(e)(1)(i) under the Securities Act, or (iv) such securities have been
otherwise transferred in a transaction that would constitute a sale thereof
under the Securities Act, the Company has delivered a new certificate or other
evidence of ownership for such securities not bearing the Securities Act
restricted stock legend and such securities may be resold without subsequent
registration under the Securities Act.

 

“Rule 415” shall have the meaning set forth in Section 2.1.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act.

 

“Shelf Registration Statement” shall have the meaning set forth in Section 2.1.

 

“Suspension” shall have the meaning set forth in Section 2.4(b).

 

“Suspension Notice” shall have the meaning set forth in Section 2.4(b).

 

“Unit Holder” shall have the meaning set forth in the Recitals.

 

“Unit Holders” shall have the meaning set forth in the Recitals.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

REGISTRATION RIGHTS

 

SECTION 2.1. Shelf Registration.

 

(a) On or after the date that is fourteen (14) months after the closing of the
Initial Public Offering, the Holders may at any time or from time to time,
subject to Section 2.4 (Black-Out Rights; Suspension Rights) and Section 2.5
(Holdback Agreements), deliver to the Company a written request that the Company
prepare and file with the Commission a registration statement on an appropriate
form under the Securities Act (together with any amendments or supplements
thereto, the “Shelf Registration Statement”), registering under the Securities
Act the Registrable Securities for offer or sale by the Holders from time to
time pursuant to Rule 415 under the Securities Act, or any successor thereto
(“Rule 415”). Subject to Section 2.4 (Black-Out Rights; Suspension Rights) and
Section 2.5 (Holdback Agreements), as promptly as reasonably practicable after
the receipt of a request for the filing of a Shelf Registration Statement, the
Company shall file a Shelf Registration Statement registering the Registrable
Securities. The Company shall file an additional Shelf Registration Statement to
register additional Registrable Securities held by any Holder making a
subsequent request pursuant to this Section 2.1; provided, that the Company, at
its option, may use a combined prospectus pursuant to Rule 429 under the
Securities Act, or any successor thereto. Notwithstanding anything to the
contrary contained herein, the Company shall not be obligated to file a Shelf
Registration Statement unless the Company is eligible to file a registration
statement on Form S-3 (or any successor form).

 

(b) Any request for a Shelf Registration Statement shall specify the number of
Registrable Securities proposed to be sold and the intended method of
disposition thereof. Within 10 Business Days after receipt of such request, the
Company will give written notice of such registration request to all other
Holders and include in such registration all such Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within 15 Business Days after the mailing of the Company’s notice. Each such
request will also specify the number of Registrable Securities to be registered
and the intended methods of disposition thereof.

 

SECTION 2.2 Demand Registration.

 

(a) On or after the date that is fourteen (14) months after the closing of the
Initial Public Offering, the Holders may, subject to Section 2.4 (Black-Out
Rights; Suspension Rights) and Section 2.5 (Holdback Agreements), deliver to the
Company a written request that the Company prepare and file with the Commission
a registration statement on an appropriate form under the Securities Act
(together with any amendments or supplements thereto, a “Demand Registration
Statement”), registering under the Securities Act Registrable Securities then
outstanding having a Market Value of not less than $10,000,000 to effect an
underwritten public offering of Registrable Securities by the initiating Holders
(a “Demand Registration”). Notwithstanding the foregoing, the Company shall not
be obligated to effect more than one Demand Registration in any twelve (12)
month period.

 

4



--------------------------------------------------------------------------------

(b) Any request for a Demand Registration shall specify the number of
Registrable Securities proposed to be sold and the intent to effect an
underwritten public offering of such Registrable Securities. Within 10 Business
Days after receipt of such request, the Company will give written notice of such
registration request to all other Holders and include in such registration all
such Registrable Securities with respect to which the Company has received
written requests for inclusion therein within 15 Business Days after the mailing
of the Company’s notice. Each such request will also specify the number of
Registrable Securities to be registered and the intent to effect an underwritten
public offering of such Registrable Securities.

 

(c) Subject to Section 2.3(d), if all Holders that request the filing of a
Demand Registration Statement have a sufficient number of Registrable Securities
registered for sale pursuant to a Shelf Registration Statement, the Company may
satisfy the request to effect a Demand Registration by filing an appropriate
prospectus supplement with the Commission to effect an underwritten public
offering; provided, that such underwritten public offering shall be deemed a
Demand Registration and shall be required to satisfy each of the conditions and
other requirements for a Demand Registration specified in this Agreement.

 

(d) The Company shall select the lead underwriter or underwriters and any
co-manager or co-managers in connection with any underwritten public offering
pursuant to this Agreement, after consultation with the Holders initiating such
Demand Registration.

 

(e) A registration will not count as a Demand Registration until it has become
effective. For purposes of this Agreement, (i) an offering on a Demand
Registration Statement is deemed to be effected on the effective date thereof,
and (ii) an underwritten public offering on a Shelf Registration Statement that
is deemed to be a Demand Registration pursuant to Section 2.2(c) is deemed to be
effected on the date a prospectus supplement is filed with the Commission (other
than any preliminary prospectus supplement). Notwithstanding the foregoing, an
offering shall not be deemed to have been effected if such offering is not
consummated as a result of (i) a breach by the Company of its obligations under
this Agreement or any underwriting agreement relating to an underwritten public
offering, or (ii) the Company exercising its rights under Section 2.4 (Black-Out
Rights; Suspension Rights), and, in either case, after the offering would
otherwise have been deemed to have been effected pursuant to the preceding
sentence.

 

SECTION 2.3. Piggy-Back Registration.

 

(a) If the Company proposes to register any shares of Common Stock for its own
account or for the account of any holder or holders of Common Stock pursuant to
contractual rights of such holder or holders or otherwise, in either case under
the Securities Act in an underwritten public offering (other than (i) any
registration statement filed by the Company under the Securities Act relating to
an offering of Common Stock for its own account as a result of the exercise of
the rights of redemption set forth in the OP Agreement, (ii) a registration
statement on Form S-4 or S-8 under the Securities Act or any successor forms,
(iii) a registration statement for a delayed or continuous offering pursuant to
Rule 415, or (iv) an offering of securities solely to the Company’s existing
stockholders) (together with any underwritten public offering of Common Stock
pursuant to Rule 415 as described in Section 2.3(b) below, a “Piggy-Back

 

5



--------------------------------------------------------------------------------

Registration”), the Company shall give the Holders written notice of such
proposed registration no less than 15 Business Days before the anticipated date
of filing by the Company in connection with such registration. Subject to
Section 2.3(d), the Company shall include in such registration all Registrable
Securities held by the Holders of Registrable Securities with respect to which
the Company has received a written request for inclusion therein within 10
Business Days after the Company’s notice of such proposed registration.

 

(b) If the Company proposes to offer for its own account or for the account of
any holder or holders of Common Stock pursuant to contractual rights of such
holder or holders or otherwise, in either case shares of Common Stock in any
underwritten public offering pursuant to Rule 415, the Company shall give the
Holders written notice of such proposed offering no less than 15 Business Days
before the anticipated date of commencement of distribution by the Company in
connection with such offering. Subject to Section 2.3(d), the Company shall
include in such offering all Registrable Securities with respect to which the
Company has received a written request for inclusion therein within 10 Business
Days after the Company’s notice of such proposed offering.

 

(c) The Company shall select the lead underwriter or underwriters and any
co-manager or co-managers to administer any offering of Registrable Securities
pursuant to a Piggy-Back Registration. In the event the Company gives the
Holders notice of its intention to effect an offering pursuant to a Piggy-Back
Registration and subsequently declines to proceed with such offering, the
Holders shall have no rights in connection with such offering; provided,
however, that, subject to Section 2.4 (Black-Out Rights; Suspension Rights), at
the request of the Holders, the Company shall proceed with such offering with
respect to the Registrable Securities included therein, which offering shall be
deemed to be a Demand Registration for all purposes hereunder. The Holders shall
participate in any offering of Registrable Securities pursuant to a Piggy-Back
Registration in accordance with the same plan of distribution for such
Piggy-Back Registration as the Company or the holder or holders of Common Stock
that proposed such Piggy-Back Registration, as the case may be.

 

(d) If the lead underwriter or underwriters of a Piggy-Back Registration advise
the Company that, in their judgment, the number of Registrable Securities
requested to be included in such offering exceeds, together with the other
shares of Common Stock to be included therein, the number of shares of Common
Stock that can be sold in such offering without adversely affecting the
marketability of the offering, then the Company shall include in such offering:

 

(1) first, shares of Common Stock that the Company proposes to offer;

 

(2) second, shares of Common Stock requested to be included therein by the
Holders, pro rata;

 

(3) third, shares of Common Stock that any other holder or holders of Common
Stock propose to offer pursuant to contractual rights of such holder or holders,
pro rata; and

 

(4) fourth, any other shares of Common Stock.

 

6



--------------------------------------------------------------------------------

SECTION 2.4. Black-Out Rights; Suspension Rights.

 

(a) The Company may postpone the filing or effectiveness of any Shelf
Registration Statement or Demand Registration Statement or any related
prospectus or prospectus supplement at any time if the Company determines, in
its reasonable judgment, that (i) such action or proposed action would interfere
with any proposal or plan by the Company or any of its Affiliates to engage in
any material acquisition, merger, consolidation, tender offer, securities
offering or other material transaction or (ii) would require the Company to make
a public disclosure of previously non-public material information, and the
Company shall promptly notify the Holders requesting such Shelf Registration
Statement or Demand Registration Statement or related prospectus or prospectus
supplement of any postponement pursuant to this Section 2.4(a). The Company
agrees that it will terminate any such postponement as promptly as reasonably
practicable and will promptly notify such Holders of such termination. In making
any such determination to initiate or terminate a postponement, the Company
shall not be required to consult with or obtain the consent of such Holders.

 

(b) In the event of:

 

(1) any request by the Commission or any other federal or state governmental
authority during the period of effectiveness of a registration statement
contemplated by this Agreement for amendments or supplements to such
registration statement or related prospectus or prospectus supplement or for
additional information;

 

(2) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of any registration
statement contemplated by this Agreement or the initiation of any proceedings
for that purpose;

 

(3) the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose; or

 

(4) any event or circumstance that necessitates the making of any changes in a
registration statement contemplated by this Agreement or related prospectus or
prospectus supplement, or any document incorporated or deemed to be incorporated
therein by reference, so that, in the case of a registration statement, it will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that, in the case of a prospectus or prospectus supplement,
it will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

then the Company shall deliver a written notice to the Holders with Registrable
Securities covered by such registration statement or related prospectus or
prospectus supplement (the “Suspension Notice”) to the effect of the foregoing
(which notice will not disclose the content of

 

7



--------------------------------------------------------------------------------

any material non-public information and will indicate the date of the beginning
and end of the intended suspension, if known), and, upon receipt of such
Suspension Notice, such Holders will refrain from selling any Registrable
Securities pursuant to such registration statement (a “Suspension”) until such
Holder’s receipt of copies of a supplemented or amended prospectus or prospectus
supplement prepared and filed by the Company, or until it is advised in writing
by the Company that the current prospectus or prospectus supplement may be used,
and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such prospectus or
prospectus supplement. In the event of any Suspension, the Company will use
commercially reasonable efforts to cause the use of the prospectus or prospectus
supplement so suspended to be resumed as soon as reasonably practicable after
delivery of a Suspension Notice to such Holders, subject to Section 2.4(a). The
Suspension and Suspension Notice shall be held in confidence and not disclosed
by such Holders, except as required by law.

 

SECTION 2.5 Holdback Agreements. Each Holder agrees not to sell, offer for sale
or otherwise transfer any Registrable Securities during any of the following
periods:

 

(a) except as contemplated by Section 2.5(b) or Section 2.5(c), unless the lead
underwriter administering the offering otherwise agrees, the period commencing
10 days prior to the anticipated effective date of a registration statement for
any underwritten public offering of Common Stock (or any securities convertible
into or exchangeable or exercisable for the Common Stock) and ending 90 days
after such effectiveness;

 

(b) in the case of a Rule 415 registration statement, unless the lead
underwriter administering the offering otherwise agrees, the period commencing
10 days prior to the anticipated date of the Company’s notice of commencement of
distribution in connection with such offering and ending 90 days after the
commencement of such distribution; and

 

(c) in the case of a registration statement on Form S-4 (or any successor form)
in connection with a transaction involving the Company, commencing upon the
effective date of the registration statement relating to such transaction and
terminating 90 days after the consummation of such transaction, or such shorter
time period (if any) as the Company shall be restricted from making transfers of
Common Stock (or any securities convertible into or exchangeable for the Common
Stock) pursuant to a customary written lock-up agreement with an unaffiliated
third-party;

 

provided, that any applicable period shall terminate on such earlier date as the
Company gives notice to the Holders that the Company declines to proceed with
any such offering; and provided, further, that this Section 2.5 shall apply
regardless of whether Registrable Securities owned by such Holder are included
in any such registration statement.

 

SECTION 2.6 Registration Procedures; Filings; Information.

 

(a) Whenever Registrable Securities are to be registered pursuant to this
Agreement, the Company shall, to the extent applicable for each type of
registration statement:

 

(1) subject to Section 2.4 (Black-Out Rights; Suspension Rights), prepare and
file with the Commission a registration statement with respect to such

 

8



--------------------------------------------------------------------------------

Registrable Securities and use commercially reasonable efforts to cause such
registration statement to be declared effective as promptly after the initial
filing thereof as reasonably practicable;

 

(2) upon request, furnish to each Selling Holder copies of such registration
statement, the prospectus contained therein, any prospectus supplement and any
amendments or supplements thereto prior to filing such documents with the
Commission, but only to the extent such documents contain information regarding
such Selling Holder, with such documentation and any other documentation
provided by this Agreement to be delivered to such Selling Holder;

 

(3) subject to Section 2.4 (Black-Out Rights; Suspension Rights), prepare and
file with the Commission such amendments and supplements to such registration
statement and the prospectus or prospectus supplement used in connection
therewith as may be necessary to keep such registration statement effective
until all Registrable Securities covered by such registration statement have
been sold or such registration statement has been withdrawn;

 

(4) furnish to each Selling Holder such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus), any
prospectus supplement (including any preliminary prospectus supplement) and such
other documents as the Selling Holder may reasonably request to facilitate the
disposition of the Registrable Securities;

 

(5) so long as Common Stock is listed or quoted on any United States securities
exchange or quotation system, use its commercially reasonable efforts to cause
the Registrable Securities to be listed or quoted on such exchange or quotation
system;

 

(6) use commercially reasonable efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions in
the United States (where an exemption does not apply) as any Selling Holder or
underwriter, if any, reasonably (in light of such Selling Holder’s intended plan
of distribution) requests and do any and all other acts and things that may be
reasonably necessary or advisable to enable the Selling Holder to consummate the
disposition of the Registrable Securities in such jurisdictions; provided, that
the Company will not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subsection, (B) subject itself to taxation in any such jurisdiction, or (C)
consent to general service of process in any such jurisdiction;

 

(7) subject to Section 2.4 (Black-Out Rights; Suspension Rights), notify each
Selling Holder at any time when a prospectus or prospectus supplement relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which such prospectus or prospectus supplement
contains an untrue statement of a material fact or omits any material fact
necessary to make the statements therein, in light of the circumstances in which
they were made, not

 

9



--------------------------------------------------------------------------------

misleading, and, at the request of the Selling Holders, the Company will prepare
a supplement or amendment to such prospectus or prospectus supplement so that,
as thereafter delivered to the purchasers of such Registrable Securities, such
prospectus or prospectus supplement will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading;

 

(8) enter into such customary agreements (including underwriting agreements in
customary form) and take such other actions as the Selling Holders reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities; and

 

(9) make available (and cause all of the officers, directors, employees and
independent accountants of the Company and its subsidiaries to make available),
to the extent reasonably requested by the Selling Holders or any attorney,
accountant or other agent retained by the Selling Holders in connection with
such registration statement, all financial and other records and pertinent
corporate documents and properties of the Company and its subsidiaries for
inspection by the Selling Holders or any attorney, accountant or other agent
retained by the Selling Holders in connection with such registration.

 

(b) The Selling Holders shall cooperate with the Company in the preparation and
filing of any registration statement under the Securities Act pursuant to this
Agreement and provide the Company with all information necessary to complete
such preparation within a reasonable period of time prior to the proposed filing
of such registration statement, and in the case of any Shelf Registration
Statement to be filed pursuant to Section 2.1 or any Demand Registration
Statement to be filed pursuant to Section 2.2 within such period as is necessary
to enable the Company to file such registration statement within 30 Business
Days of the Holder’s request therefor.

 

(c) The Company shall file the reports required to be filed by it under Section
13 of the Exchange Act or any successor thereto (or, if the Company is not
required to file such reports, make publicly available such information upon the
request of the Holders), and take such further action as the Holders may
reasonably request, all to the extent required to enable the Holders to transfer
the Registrable Securities pursuant to Rule 144 (or any similar provisions then
in force) under the Securities Act.

 

SECTION 2.7. Participation in Underwritten Registrations. Holders may not
participate in any underwritten public offering hereunder unless they (a) agree
to sell their securities on the basis provided in the registration statement
relating to such public offering and in the underwriting arrangements reasonably
agreed to by the Company and any underwriter for such public offering, and (b)
complete and execute all questionnaires, powers of attorney, underwriting
agreements, custodian agreements and other documents reasonably required under
the terms of such underwriting arrangements.

 

SECTION 2.8. Registration Expenses. In connection with any registration
statement required to be filed hereunder, the Company shall pay the following
registration

 

10



--------------------------------------------------------------------------------

expenses incurred in connection with the registration hereunder (the
“Registration Expenses”): (a) all federal and state filing fees (including all
blue sky registration or qualification fees), (b) all fees and expenses of its
counsel and all independent certified public accountants, underwriters
(excluding discounts and commissions and fees and expenses of counsel to the
underwriters) and other Persons retained by the Company, (c) printing expenses,
and (d) all fees and expenses incurred in connection with the listing of the
Registrable Securities; provided, that the Company shall not be required to pay
any expenses of any registration proceeding begun pursuant to Section 2.2
(Demand Registration) if the registration request is subsequently withdrawn at
the request of the Holders of a majority of the Registrable Securities to be
registered (in which case all participating Holders shall bear such expenses pro
rata based upon the number of Registrable Securities that were to be included in
the withdrawn registration). If such Holders shall fail to reimburse the Company
for such expenses, the Company shall not be obligated to file another Demand
Registration Statement for a period of 12 months from the date such registration
statement was withdrawn. The Company shall have no obligation to pay any
transfer taxes relating to the registration or sale of the Registrable
Securities.

 

SECTION 2.9. Other Registration Rights.

 

(a) Nothing herein shall prohibit the Company from granting to any Person the
right to cause the Company to register any securities of the Company under the
Securities Act; provided, however, that the Company shall not grant any such
right that conflicts with the rights of the Holders under this Agreement or
otherwise limits or reduces such rights. The Company shall cause each other
holder of Common Stock (or any security convertible or exchangeable into Common
Stock) who obtains the right, after the date of this Agreement, to propose a
registration giving rise to a Piggy-Back Registration, if any, to agree not to
transfer any shares of Common Stock or securities convertible into or
exchangeable for Common Stock, for the applicable period set forth in Section
2.5 (Holdback Agreements).

 

(b) Notwithstanding anything to the contrary contained herein, the Company, in
its sole discretion and without the written consent of the Holders, may amend
this Agreement to permit any Person to become a party hereto if such Person owns
shares of Common Stock, including shares of Common Stock issuable upon
redemption of Redeemable Partnership Units, and agrees in writing to be bound by
and subject to the terms and conditions of this Agreement.

 

SECTION 2.10 Assignment of Registration Rights. The rights to cause the Company
to register Registrable Securities pursuant to this Article 2 may be assigned
(but only with all related obligations) only if (a) such assignment is permitted
by the OP Agreement, if applicable, (b) the Company is furnished with written
notice of the name and address of such assignee and the securities with respect
to which such registration rights are being assigned, (c) such assignee agrees
in writing to be bound by and subject to the terms and conditions of this
Agreement, and (d) immediately following such transfer the further disposition
of such securities by the assignee is restricted under the Securities Act.

 

SECTION 2.11 Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Selling Holder, its officers, directors, employees and
agents, and each Person, if any, who controls such Selling Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each an “Indemnitee”) from and against

 

11



--------------------------------------------------------------------------------

any and all losses, claims, damages and liabilities (“Losses”) arising out of or
caused by any untrue statement or alleged untrue statement of a material fact
contained in any registration statement contemplated by this Agreement or any
related prospectus or prospectus supplement relating to the Registrable
Securities (as amended or supplemented if the Company shall have furnished any
amendments or supplements thereto), or arising out of or caused by any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
Losses arise out of or are caused by any such untrue statement or omission or
alleged untrue statement or omission included or omitted in conformity with
information furnished in writing to the Company by such Indemnitee or on such
Indemnitee’s behalf expressly for inclusion therein; provided, that the
foregoing indemnity agreement with respect to any preliminary prospectus or
prospectus supplement shall not inure to the benefit of such Indemnitee, if the
Person asserting any Losses against such Indemnitee purchased Registrable
Securities and a copy of the prospectus or prospectus supplement (as then
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) was not sent or given by or on behalf of such Indemnitee to
such Person, if required by law so to have been delivered, at or prior to the
written confirmation of the sale of the Registrable Securities to such Person,
and if the prospectus or prospectus supplement (as so amended or supplemented)
would have cured the defect giving rise to such asserted Losses.

 

SECTION 2.12. Indemnification by Selling Holders. Each Selling Holder agrees,
severally and not jointly, to indemnify and hold harmless the Company, its
Affiliates, its officers, directors, employees and agents and each Person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, to the same extent as the
foregoing indemnity from the Company, but only with respect to Losses arising
out of or caused by any untrue statement or omission included or omitted in
conformity with information furnished in writing by or on behalf of the Selling
Holder expressly for use in any registration statement contemplated by this
Agreement or any related prospectus or prospectus supplement relating to the
Registrable Securities (as amended or supplemented if the Company shall have
furnished or any amendments or supplements thereto).

 

SECTION 2.13. Conduct of Indemnification Proceedings. In case any claim is
asserted or any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to Section 2.11 or Section 2.12, such person (an “Indemnified Party”)
shall promptly notify in writing the Person against whom such indemnity may be
sought (an “Indemnifying Party”); provided, however, that the omission so to
notify the Indemnifying Party shall not relieve the Indemnifying Party of any
liability which it may have to such Indemnified Party expect to the extent that
the Indemnifying Party was prejudiced by such failure to notify. The
Indemnifying Party, upon request of the Indemnified Party, shall retain counsel
reasonably satisfactory to the Indemnified Party to represent (subject to the
following sentences of this section) the Indemnified Party and any others the
Indemnifying Party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the

 

12



--------------------------------------------------------------------------------

Indemnified Party and the Indemnifying Party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests or legal defenses between them and, in all such cases, the
Indemnifying Party shall only be responsible for the reasonable fees and
expenses of such counsel. It is understood that the Indemnifying Party shall
not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate law firm (in addition to any local counsel) for all such Indemnified
Parties not having actual or potential differing interests or legal defenses
among them, and that all such fees and expenses shall be reimbursed as they are
incurred. In the case of any such separate firm for the Indemnified Parties,
such firm shall be designated in writing by (i) in the case of Persons
indemnified pursuant to Section 2.11, the Selling Holders that owned a majority
of the Registrable Securities sold under the applicable registration statement
and (ii) in the case of Persons indemnified pursuant to Section 2.12, the
Company. The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent.

 

SECTION 2.14. Contribution.

 

(a) If the indemnification provided for in Section 2.11 or Section 2.12 is
unavailable to an Indemnified Party or insufficient in respect of any Losses,
then each such Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Losses in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and the Indemnified Party and Persons
acting on behalf or controlling the Indemnified Party in connection with the
statements or omissions or violations that resulted in such Losses, as well as
any other relevant equitable considerations. The relative fault of the Company
on the one hand and of each Selling Holder on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Indemnifying Party shall not be required to
contribute pursuant to this Section 2.14(a) if there has been a settlement of
any proceeding effected without its written consent.

 

(b) The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.14 were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in the immediately preceding
subsection. The amount paid or payable by an Indemnified Party as a result of
the Losses referred to in the immediately preceding subsection shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 2.14, no Selling Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Registrable Securities of such Selling Holder were offered to the public
exceeds the amount of any damages that such Selling Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

13



--------------------------------------------------------------------------------

The Selling Holder’s obligations to contribute pursuant to this Section 2.14 are
several in the proportion that the proceeds of the offering received by such
Selling Holder bear to the total proceeds of the offering received by all the
Selling Holders and not joint.

 

SECTION 2.15. Survival. The obligations of the Company and the Holders under
Sections 2.11, 2.12. 2.13, and 2.14 hereof shall survive the completion of any
offering of Registrable Securities and the termination or expiration of this
Agreement.

 

ARTICLE 3

MISCELLANEOUS

 

SECTION 3.1. Exchange Listing. In the event that the Company shall issue any
shares of Common Stock upon redemption of Redeemable Partnership Units pursuant
to the OP Agreement, then, prior to or concurrently with the issuance thereof by
the Company, the Company agrees to cause any such shares of Common Stock to be
listed or quoted on the principal securities exchange or quotation system on
which the Common Stock is then listed or quoted.

 

SECTION 3.2. Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

 

SECTION 3.3. Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement, including the provisions of this sentence, may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, in each case without the written consent
of the Company and the Holders of a majority of the Registrable Securities then
outstanding. No failure or delay by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon any breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.

 

SECTION 3.4. Notices. All notices and other communications in connection with
this Agreement shall be made in writing by hand delivery, registered first-class
mail, facsimile or air courier guaranteeing overnight delivery:

 

(a) if to any Holder, at the address or facsimile number for such Holder set
forth beneath such Holder’s name on the signature page hereto, or to such other
address or facsimile number and to such other Persons as such Holder may
hereafter specify in writing; and

 

(b) if to the Company or the Operating Partnership, initially at ARCO Plaza, 515
South Flower Street, Sixth Floor, Los Angeles, California 90071 (Attention:
Chief Financial Officer ) (facsimile (213) 633-4760), or to such other address
or facsimile number as the Company may hereafter specify in writing.

 

14



--------------------------------------------------------------------------------

All such notices and communications shall be deemed to have been duly given: (i)
at the time delivered, if hand delivered; (ii) when received if deposited in the
mail, postage prepaid, if mailed; (iii) when receipt acknowledged, if sent by
facsimile; and (iv) on the next business day, if timely delivered to an air
courier guaranteeing overnight delivery.

 

SECTION 3.5. Successors and Assigns. Except as expressly provided in this
Agreement, the rights and obligations of the Holders under this Agreement shall
not be assignable by any Holder to any Person that is not a Holder. This
Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns.

 

SECTION 3.6. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

 

SECTION 3.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to the
choice of law provisions thereof.

 

SECTION 3.8. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

 

SECTION 3.9. Entire Agreement. This Agreement is the entire agreement of the
parties hereto in respect of the subject matter hereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
herein. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

 

SECTION 3.10. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

SECTION 3.11. No Third Party Beneficiaries. Nothing express or implied herein is
intended or shall be construed to confer upon any Person, other than the parties
hereto and their respective successors and permitted assigns, any rights,
remedies or other benefits under or by reason of this Agreement.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

“OPERATING PARTNERSHIP”

THOMAS PROPERTIES GROUP, L.P.,

a Maryland limited partnership

By:

  Thomas Properties Group, Inc., a     Delaware corporation     Its General
Partner     By:  

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

        James A. Thomas         President “COMPANY”

THOMAS PROPERTIES GROUP, INC.,

a Delaware corporation

By:

 

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

    James A. Thomas     President “UNIT HOLDERS”

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

JAMES A. THOMAS, as Trustee of The

Lumbee Clan Trust

THOMAS PARTNERS, INC., a California corporation

By:

 

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

    James A. Thomas     President

 

S-1



--------------------------------------------------------------------------------

THOMAS MASTER INVESTMENTS, LLC,

a California limited liability company

By:

  Thomas Partners, Inc.,     a California corporation     Managing Member    
By:  

/s/ JAMES A. THOMAS

--------------------------------------------------------------------------------

        James A. Thomas         President

MAGUIRE/THOMAS PARTNERS

PHILADELPHIA, LTD.,

a California limited partnership

By:

  Thomas Partners, Inc.,     a California corporation     General Partner    
By:  

/s/ James A. Thomas

--------------------------------------------------------------------------------

        James A. Thomas         President

THOMAS INVESTMENT PARTNERS, LTD.,

a California limited partnership

By:

  Thomas Partners, Inc.,     a California corporation     General Partner    
By:  

/s/ James A. Thomas

--------------------------------------------------------------------------------

        James A. Thomas         President

 

S-2



--------------------------------------------------------------------------------

THOMAS - PASTRON FAMILY

PARTNERSHIP, L.P.

a California limited partnership

By:

  Thomas Partners, Inc.,     a California corporation     General Partner    
By:  

/s/ James A. Thomas

--------------------------------------------------------------------------------

        James A. Thomas         President

MAGUIRE THOMAS PARTNERS -

COMMERCE SQUARE II, LTD.,

a California limited partnership

By:

  Thomas Development Partners -     Phase II, Inc., a California corporation    
General Partner     By:  

/s/ James A. Thomas

--------------------------------------------------------------------------------

        James A. Thomas         President

 

S-3